831 F.2d 297
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leo V. SAVAGE, Plaintiff-Appellant,v.FRANKLIN COUNTY WELFARE DEPARTMENT, et al., Defendants-Appellees.
No. 87-3293.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1987.

Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This Ohio pro se plaintiff appeals the district court's order dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  The matter has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the documents filed in support thereof, the panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff sought monetary damages for the wrongful termination of his Ohio general relief benefits.  He alleged that the decision to terminate his benefits was improperly based on evidence not admitted at the pretermination hearing as required by Ohio Admin.Code Sec. 5101:1-35-07(B).  The district court dismissed the complaint for plaintiff's failure to state a claim for which relief can be granted.


3
Upon consideration, we affirm.  Plaintiff failed to allege and prove inadequate state remedies.  Additionally, recovery was barred on the basis of immunity and res judicata principles.


4
Accordingly, the district court's judgment is hereby affirmed for reasons stated in its order entered March 16, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.